UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of Issuer as specified in its charter) Texas 76-0333165 (State of Incorporation) (IRS Employer Identification No.) 2635 North Crescent Ridge Drive The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 272-9331 Issuer’s Telephone Number, Including Area Code Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
